UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6687


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JONATHAN JIMENEZ,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.      Samuel G. Wilson,
District Judge.   (5:01-cr-30058-sgw-mfu-6; 5:09-cv-80126-sgw-
mfu)


Submitted:    July 23, 2009                 Decided:   July 30, 2009


Before WILKINSON and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jonathan Jimenez, Appellant Pro Se. Ryan Lee Souders, Assistant
United States Attorney, Harrisonburg, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jonathan Jimenez seeks to appeal the district court’s

order dismissing as untimely his 28 U.S.C.A. § 2255 (West Supp.

2009) motion.           The order is not appealable unless a circuit

justice    or    judge    issues       a    certificate      of    appealability.                28

U.S.C. § 2253(c)(1) (2006).                 A certificate of appealability will

not   issue     absent    “a    substantial          showing      of    the    denial       of    a

constitutional         right.”         28    U.S.C.       § 2253(c)(2)         (2006).           A

prisoner        satisfies       this        standard        by    demonstrating             that

reasonable       jurists       would       find    that     any    assessment          of     the

constitutional         claims    by    the    district       court      is    debatable          or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                  Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                    We have

independently reviewed the record and conclude that Jimenez has

not   made      the    requisite       showing.           Accordingly,          we     deny      a

certificate       of    appealability          and     dismiss         the    appeal.            We

dispense      with     oral     argument          because    the       facts     and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                     DISMISSED



                                              2